DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-4 and 6-10 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- an exhaust adjusting member (47) provided for each of the plurality of open parts (46) and movable between a shield position at which the exhaust adjusting member (47) covers an entire open area of a respective one of the plurality of open parts (46) and an open position at which the exhaust adjusting member (47) opens the respective one of the plurality of open parts (46), the exhaust part (4) is provided separately from the tubular cover (2), and the amount of movement of the exhaust adjusting member (47) is adjusted to allow adjustment of the amount of the air in the flow path to be exhausted through the exhaust part (4) via the plurality of open parts (46) and a direction of the exhaust, or adjustment of the amount of the air to be exhausted through the exhaust part (4) via the plurality of open parts (46) or a direction of the exhaust (see fig. 1 below) -- in the combination as claimed.

    PNG
    media_image1.png
    660
    681
    media_image1.png
    Greyscale

 
Claims 2-4 and 6 are allowed due to their dependence on claim 1.   
Regarding claim 7 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- an exhaust adjusting member (47) provided for each of the plurality of open parts (46) and movable between a shield position at which the exhaust adjusting member (47) covers an entire open area of a respective one of the plurality of open 
  Claims 8-10 are allowed due to their dependence on claim 7.                 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834